PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov



In re Application of 
Rita, Raymond
Application No. 16/524,602
Filed: July 29, 2019
For: STRIKING APPARATUS AND CONFIGURATIONS THEREOF

:
:
:	DECISION ON PETITION
:
:
:

This is a decision on the renewed petition under the unintentional provisions of 37 CFR 1.137(a), filed April 26, 2022, to revive the above-identified application.

The petition is GRANTED.

This application became abandoned for failure to timely submit corrected drawings in reply to the Notice of Allowability, mailed August 9, 2021 which set a period for reply of three months.  Accordingly, the date of abandonment of this application is November 10, 2021. A Notice of Abandonment was mailed November 24, 2021.

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of replacement drawings, (2) the petition fee of $525; and (3) a proper statement of unintentional delay.  

The replacement drawings filed with this petition now meets the requirements.

This application is being referred to the Office of Data Management for further processing into a patent. 

Telephone inquiries concerning this decision should be directed to Felicia Jenkins at (571) 272-0986.  Telephone inquiries regarding status or the processing as a patent should be directed to the Office of Data Management at (571) 272-4200.

/Irvin Dingle/
Irvin Dingle
Lead Paralegal Specialist, OPET